Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-20, and 22 are allowable.

Reason for allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically U.S. Patent Application US 20200027425 A1 to Lee et al. does not expressly teach or render obvious the invention as recited in independent claims 1, 16, and 19.
The prior art teaches a method comprising: causing, by a computing device, a first user interface to be presented on a first display, wherein the first user interface comprises: a navigation menu (i.e. FIG. 3B, para. [0090]); and a plurality of contextual tasks including a first task associated with a user (i.e. fig. 3B, para. [0090]); detecting, by the computing device, an opening of a foldable display (i.e. para. [0078]); causing, by the computing device, a second user interface to be presented on the foldable display in response to detecting the opening of the foldable display (i.e. FIG. 3B, para. [0090]), wherein the second user interface comprises the plurality of contextual tasks presented adjacent to the navigation menu (i.e. FIG. 3B, para. [0090]); receiving one or more inputs related to the first task via the second user interface (i.e. FIG. 3B, para. [0090]). However, the prior art does not teach wherein the plurality of contextual tasks are partially obscured by the navigation menu; detecting, by the computing device, a closing of the foldable display after the foldable display has been opened; generating, by the computing device, an updated list of contextual tasks based on one or more actions performed in the second user interface, based on updated task information received from an enterprise productivity support server, and in response to detecting the closing of the foldable display; and2Application No. 16/743,060Docket No.: 007737.01127 Reply to Office Action of December 9, 2021causing, by the computing device, an updated first user interface to be displayed on the first display, wherein the updated first user interface comprises the updated list of contextual tasks.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TAN H TRAN/Primary Examiner, Art Unit 2173